Dear Senator Bradshaw:
This letter is in response to your question asking:
              May a `housing authority', created under provisions of RSMo § 99.040, do business under a name that does not include the words `the housing authority'? Specifically, may the housing authority of Springfield, Missouri do business as `H.A.S. Properties' without violating RSMo § 99.040?
Section 99.040, RSMo, to which you refer, provides in pertinent part:
              1.  In each city (as herein defined) and in each county of the state there is hereby created a municipal corporation to be known as `the housing authority' of the city or county; . . . .
It is our view that the statute prescribes the name of such housing authority, and there is no legal authority that we are aware of which would authorize such a municipal corporation to adopt a name not consistent with such provisions.
Very truly yours,
                                  JOHN ASHCROFT Attorney General